Citation Nr: 1640440	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  09-21 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected major depressive disorder and adjustment disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to May 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This claim was last before the Board in July 2014, at which time the Board denied this and other claims, and remanded issues of service connection for leg disorders to the RO for additional development.  The decision made by the Board was appealed to the United States Court of Appeals for Veterans Claims (Court).   In a December 2015 Memorandum Decision, the Court vacated the Board decision which denied service connection for sleep apnea, and remanded that matter to the Board.  In that same decision, the Court affirmed the Board's decisions on the other issues denied in July 2014.  

Following the Board's July 2014 remand of issues of service connection for leg disorders, the RO granted for service connection for leg disorders in November 2014. 

The Board acknowledges that the appeal of additional issues have been perfected in May 2015 and June 2016, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for major depression and adjustment.  In December 2015 memorandum decision, the Court found that the Board erred when it failed to sympathetically develop and consider whether the Veteran's sleep apnea is related to his depression medications, noting that the record revealed that this theory of entitlement was raised in an April 2009 notice of disagreement (received in May 2009).  

A May 2012 VA medical examiner opined, in effect, that the Veteran's depressive disorder did not cause or permanently aggravate his sleep apnea.  The Court noted that although that VA examiner clearly addressed whether the Veteran's sleep apnea was caused by his service-connected depression, the examiner did not opine whether the Veteran's medications for that disability caused or aggravated his sleep apnea; and that the Board did not consider or discuss that reasonably raised theory of entitlement to benefits.  Pursuant to the Court's order, the Board finds that a VA medical opinion must be obtained in order to assist the Veteran with this claim, pursuant to 38 C.F.R. § 3.159 (2015), as indicated below.  

In June 2016 correspondence, the Records Management Center (RMC) acknowledged a Privacy Act request from the Veteran's representative.  There is no indication that the RMC has completed the request.  The request must be completed on remand and notice of the same included in the record.  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to ensure the June 2016 Privacy Act to the RMC has been complied with.  

2.  After completion of the above, forward copies of all pertinent records to an appropriate VA examiner to obtain an opinion as to whether the Veteran's sleep apnea was caused or aggravated by depression medications prescribed for service-connected depression.  

If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination, during which all testing deemed necessary by the examiner should be performed. 

Based on the review of the record and examination if needed, the examiner should address the following:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's currently diagnosed sleep apnea was caused by depression medications for service-connected depression?

(b) Is it at least as likely as not that the Veteran's currently diagnosed sleep apnea was aggravated by depression medications prescribed for his service-connected depression?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is found, the examiner should quantify the degree of aggravation, if possible.

The examiner should answer questions (a) and (b) separately, to help ensure that both are fully, clearly, and adequately answered, and should furnish detailed reasons for each opinion, specifically discussing relevant evidence of record and medical principles.  A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

